Exhibit 10.1

 

THIS SECURITY HAS BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR FOR
SALE IN CONNECTION WITH, ANY DISTRIBUTION THEREOF WITHIN THE MEANING OF THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”).

 

THE SECURITIES REPRESENTED BY THIS NOTE HAVE NOT BEEN REGISTERED UNDER THE ACT
OR REGISTERED OR QUALIFIED UNDER ANY OTHER APPLICABLE FEDERAL OR STATE
SECURITIES LAWS. THESE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD OR OTHERWISE
TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION UNDER SUCH LAWS OR AN
OPINION OF COUNSEL ACCEPTABLE TO THE OBLIGOR TO THE EFFECT THAT SUCH
REGISTRATION IS NOT REQUIRED.

 

RIPTIDE WORLDWIDE, INC.

CONVERTIBLE SUBORDINATED NOTE

 

US $1,565,000.00

 

November 21, 2008

 

Riptide Worldwide, Inc., a Nevada corporation, with its registered office at 200
E. Palm Valley Drive, 2nd Floor, Oviedo, FL 32765 (the “Obligor”, which term, as
used herein, shall include any successor thereto), for value received, hereby
executes and delivers this Convertible Subordinated Note (this “Note”) in favor
of Matrix Holdings, LLC (the “Holder”), and hereby promises to pay to Holder,
its designees or successors and permitted assigns, the principal sum of US
$1,565,000.00 (the “Principal Amount”). This Note is issued in connection with
the fund raising efforts by the Holder for the benefit of the Obligor.
Capitalized terms used and not otherwise defined herein shall have the
respective meanings ascribed to such terms in Section 10.

 


1.                                     MATURITY DATE.


 

The then Principal Balance, together with any accrued but unpaid interest
thereon (“Accrued Interest”) (subject to any reductions per Section 8), shall
become due and payable on November 21, 2013 (the “Maturity Date”).

 


2.                                     PAYMENT SCHEDULE


 


(A)                                 PRINCIPAL PAYMENTS. PRINCIPAL PAYMENTS IN
THE AMOUNT OF $300,000.00 SHALL BE MADE BY THE OBLIGOR TO THE HOLDER ON THE
FIRST ANNIVERSARY AND EACH ANNIVERSARY DATE FOR THE FOLLOWING FOUR YEARS OF THE
ISSUE DATE, WITH THE REMAINING PRINCIPAL PAYMENT IN THE AMOUNT OF $365,000 BEING
MADE BY THE OBLIGOR TO THE HOLDER ON THE FIFTH ANNIVERSARY OF THE ISSUE DATE.
EACH SUCH PRINCIPAL PAYMENT SHALL, UPON PAYMENT AS PROVIDED IN THIS PARAGRAPH,
BE SUBTRACTED FROM THE PRINCIPAL AMOUNT TO ARRIVE AT THE THEN OUTSTANDING
PRINCIPAL BALANCE HEREUNDER (THE “PRINCIPAL BALANCE”).

 

--------------------------------------------------------------------------------


 


(B)                                INTEREST PAYMENTS. BEGINNING ON THE ISSUE
DATE, THIS NOTE SHALL ACCRUE INTEREST ON THE UNPAID OUTSTANDING PRINCIPAL
BALANCE HEREOF AT A RATE EQUAL TO THE PRIME RATE. INTEREST PAYMENTS SHALL BE
PAID BY THE OBLIGOR TO THE HOLDER IN THE FORM OF COMMON STOCK ON EACH OF THE
FIRST, SECOND, THIRD, FOURTH AND FIFTH ANNIVERSARY OF THE ISSUE DATE. FOR THE
PURPOSE OF CALCULATING THE NUMBER OF SHARES OF COMMON STOCK DUE TO THE HOLDER AT
EACH INTEREST PAYMENT DATE, THE ACCRUED INTEREST SHALL BE DIVIDED BY THE NOTE
CONVERSION PRICE. NOTWITHSTANDING ANY PROVISION OF THIS NOTE TO THE CONTRARY,
INTEREST WILL ACCRUE AND BE PAYABLE UNDER AND PURSUANT TO THIS NOTE UNTIL ALL
INDEBTEDNESS UNDER THIS NOTE (INCLUDING, BUT NOT LIMITED TO, ALL UNPAID
PRINCIPAL AND ALL ACCRUED BUT UNPAID INTEREST) IS PAID IN FULL, UNLESS HOLDER
SHALL HAVE OTHERWISE CONVERTED THIS NOTE IN ACCORDANCE WITH THE TERMS SET FORTH
IN SECTION 8 HEREOF. IN THE EVENT THAT ANY INDEBTEDNESS UNDER THIS NOTE
(INCLUDING, BUT NOT LIMITED TO, ALL UNPAID PRINCIPAL AND ALL ACCRUED BUT UNPAID
INTEREST) REMAINS UNPAID AFTER THE MATURITY DATE OR DEFAULT DATE, THEN OBLIGOR
SHALL BE IN DEFAULT UNDER THIS NOTE AND SUCH INDEBTEDNESS SHALL BEAR INTEREST AT
THE RATE OF THE PRIME RATE PLUS FOUR PERCENT (4%) PER ANNUM (THE “DEFAULT RATE”)
UNTIL SUCH INDEBTEDNESS IS PAID IN FULL.


 


3.                                     ACCELERATION.


 

Notwithstanding any provision hereof to the contrary, the obligations of Obligor
hereunder shall forthwith mature and immediately accelerate and shall be
immediately due and payable on the Default Date (as hereinafter defined) in the
event that any of the following occurs (each, a “Default Event”): (i) the
business of Obligor is discontinued, sold, liquidated or otherwise disposed of,
including by merger, consolidation, sale of all or substantially all of the
assets, liquidation or dissolution;  (ii) Obligor’s (A) admission in writing of
its inability to pay its obligations as they become due, (B) assignment for the
benefit of its creditors, or (C) application for, consent to or acquiescence in,
the appointment of a trustee, receiver or other custodian for Obligor, the
property of Obligor or any part thereof or, in the absence of any application,
consent or acquiescence, the appointment of a trustee, receiver or other
custodian for Obligor or a substantial part of the property of Obligor, which
appointment is not discharged within sixty (60) days;  (iii) commencement of any
case under Title 11 of the United States Code or any other bankruptcy,
reorganization, receivership, custodianship or similar proceeding under any
state or federal law by or against Obligor and, with respect to any such case or
proceeding that is involuntary, such case or proceeding is not dismissed within
ninety (90) days of the filing thereof;  (iv) Obligor defaults in the full,
prompt and complete performance of all terms, conditions, covenants and
obligations contained in this Note (including Obligor’s failure to pay any
amounts under this Note when due), or instrument executed and delivered by
Obligor to Holder in connection with this Note; or  (v) commencement of any
litigation or proceeding before any court, government or governmental agency,
body or instrumentality (federal, state, local or foreign) against or affecting
Obligor, and such litigation or proceeding substantially impairs the ability of
Obligor to perform its obligations under this Note. The date on which any
Default Event occurs is referred to herein as the “Default Date.”  No remedy
herein conferred upon or reserved to the Holders is intended to be exclusive of
any other remedy or remedies, and each and every such remedy shall be
cumulative, and shall be in addition to every other remedy given hereunder, or
now or hereafter existing at law or in equity.

 

--------------------------------------------------------------------------------


 


4.                                     PREPAYMENTS.


 

The Principal Amount or Principal Balance, as applicable, of this Note may be
prepaid by Obligor at any time.

 


5.                                     METHOD OF PAYMENT.


 

Obligor shall pay the Principal Amount and any other amounts payable in cash
hereunder (including, at Holder’s option, any amounts payable under the Default
Rate) in cash by wire transfer of immediately available funds to an account
designated by Holder or, if no account has been designated, by certified check
delivered to Holder at such place as Holder shall designate to Obligor in
writing.

 


6.                                     PRESENTMENT WAIVED.


 

Obligor hereby expressly waives presentment for payment, demand, notice of
dishonor, protest, notice of protest, notice of default, notice of demand,
notice of nonpayment, notice of intent to accelerate and any other notice
required to be given under the law to Obligor in connection with the delivery,
acceptance, performance default or enforcement of this Note. In any action on
this Note, Holder need not produce or file the original of this Note but only
need produce or file a photocopy of this Note certified by the Holder to be a
true and correct copy of this Note. Acceptance by Holder of any payment that is
less than the full amount then due and owing hereunder shall not constitute a
waiver of Holder’s right to receive payment in full at such time or at any prior
or subsequent time.

 


7.                                     ORDER OF PRIORITY.


 

Prior to the Maturity Date, except for the obligations of Obligor upon any
payment or conversion of the Principal Amount or Principal Balance, as
applicable, in accordance with the terms of this Note, all indebtedness
evidenced by this Note shall be:

 


(A)                                 WITH RESPECT TO ALL MONEY AND PROPERTY OF
OBLIGOR (THE “PROPERTY”), SUBORDINATED TO (I) ALL OTHER EXISTING SECURED
INDEBTEDNESS OF OBLIGOR TO FINANCIAL INSTITUTIONS (AND SPECIFICALLY EXCLUDING
TRADE DEBT, INTER-COMPANY DEBT OR DEBT OWING TO AFFILIATES), AND (II) TO THE
EXTENT CONSENTED TO BY THE HOLDER IN WRITING, INDEBTEDNESS INCURRED AFTER THE
ISSUE DATE BUT PRIOR TO THE MATURITY DATE (THE “SENIOR INDEBTEDNESS”);


 


(B)                                NOT SUBJECT TO ANY RIGHT OF SET-OFF; AND


 


(C)                                 EXCEPT UPON THE MATURITY DATE OR THE DEFAULT
DATE, HOLDER SHALL NOT CLAIM, REQUEST, DEMAND, SUE FOR, TAKE OR RECEIVE (WHETHER
BY WAY OF SET-OFF OR IN ANY OTHER MANNER AND WHETHER FROM OBLIGOR OR ANY OTHER
PERSON) ANY PROPERTY WHICH IS SUBJECT TO ANY SENIOR INDEBTEDNESS.

 

--------------------------------------------------------------------------------


 


8.                                     CONVERSION RIGHTS.


 

For the purpose of this Section 8, the following definitions apply,

 

“Next Financing” is the next transaction (or series of related transactions)
after the date of this Note in which the Obligor issues and sells shares of its
capital stock in exchange for aggregate gross proceeds of at least $1.0 million
(including any amounts received upon conversion or cancellation of this Note).

 

“Next Financing Note Conversion Price” means the per share purchase price paid
for the Next Financing Securities (as defined below) by the investors in the
Next Financing.

 

“Next Financing Securities” are the equity securities issued by the Obligor in
the Next Financing with such rights, preferences, privileges and restrictions,
contractual or otherwise, as the securities issued by the Obligor in the Next
Financing.

 

(a)           Automatic Conversion. If the Obligor consummates the Next
Financing before the Maturity Date, then upon the closing of the Next Financing
the entire remaining Principal Balance and Accrued Interest of this Note shall
be automatically converted into shares of Next Financing Securities at the Next
Financing Note Conversion Price.

 

(b)           Maturity Conversion.

 


(I)                                    IF A NEXT FINANCING IS NOT CONSUMMATED
BEFORE THE MATURITY DATE, THEN, ON OR AFTER THE MATURITY DATE, AT THE OPTION OF
HOLDER IN ITS SOLE DISCRETION, THE HOLDER MAY CONVERT THE ENTIRE REMAINING
PRINCIPAL BALANCE AND ACCRUED INTEREST OF THIS NOTE (THE “MATURITY CONVERSION”)
INTO A NUMBER OF SHARES OF COMMON STOCK (THE “MATURITY CONVERSION SHARES”) EQUAL
TO THE AMOUNT OF THE PRINCIPAL BALANCE PLUS THE ACCRUED INTEREST TO BE CONVERTED
DIVIDED BY THE NOTE CONVERSION PRICE.


 


(II)                                 IN ORDER TO EXERCISE THE RIGHT OF MATURITY
CONVERSION, HOLDER SHALL SURRENDER THIS NOTE AT THE PRINCIPAL OFFICE OF OBLIGOR
AND SHALL GIVE WRITTEN NOTICE OF SUCH EXERCISE, SUBSTANTIALLY IN THE FORM OF
APPENDIX 1 ATTACHED HERETO (THE “CONVERSION NOTICE”), TO OBLIGOR AT SUCH OFFICE.
SUCH MATURITY CONVERSION SHALL BE DEEMED TO HAVE BEEN EFFECTED AT THE CLOSE OF
BUSINESS ON THE DATE ON WHICH SUCH CONVERSION NOTICE, DULY COMPLETED AND
EXECUTED, SHALL HAVE BEEN GIVEN AS AFORESAID, AND, AT SUCH TIME, THE ENTIRE
REMAINING PRINCIPAL BALANCE AND ACCRUED INTEREST AS IS SUBJECT TO SUCH MATURITY
CONVERSION SHALL BE APPLIED BY OBLIGOR IN FULL PAYMENT OF THE MATURITY
CONVERSION SHARES TO BE ISSUED BY OBLIGOR TO THE HOLDER AS A RESULT OF THE
MATURITY CONVERSION AND SUCH APPLICATION SHALL DISCHARGE OBLIGOR FROM ALL
LIABILITY IN RESPECT OF THE PRINCIPAL BALANCE AND ACCRUED INTEREST OF THIS NOTE,
AND HOLDER SHALL BE DEEMED FOR ALL PURPOSES TO HAVE BECOME THE HOLDER OF THE
MATURITY CONVERSION SHARES.


 


(III)                              AS PROMPTLY AS PRACTICABLE, BUT IN NO EVENT
LATER THAN FIVE (5) BUSINESS DAYS AFTER A MATURITY CONVERSION, (1) OBLIGOR, AT
ITS EXPENSE, SHALL CAUSE

 

--------------------------------------------------------------------------------



 


THE CONVERSION NOTICE PRESENTED BY HOLDER TO OBLIGOR, AND ANY OTHER DOCUMENTS
NECESSARY FOR SUCH MATURITY CONVERSION, TO BE EFFECTED AND (2) OBLIGOR SHALL
CAUSE THE MATURITY CONVERSION SHARES TO BE ISSUED TO HOLDER AND SHALL CAUSE
HOLDER’S NAME TO BE ENTERED IN OBLIGOR’S SHAREHOLDERS’ REGISTRY WITH RESPECT TO
SUCH MATURITY CONVERSION SHARES. NOTWITHSTANDING ANY PROVISION OF THIS NOTE TO
THE CONTRARY, NO MATURITY CONVERSION SHALL BE DEEMED TO HAVE OCCURRED UNLESS AND
UNTIL OBLIGOR SHALL HAVE COMPLIED WITH THE OBLIGATIONS SET FORTH IN THIS
PARAGRAPH, WHEREUPON SUCH MATURITY CONVERSION SHALL BE DEEMED TO HAVE BEEN
EFFECTIVE AS OF THE DATE THE CONVERSION NOTICE IS GIVEN TO OBLIGOR; PROVIDED,
HOWEVER, THAT NO FAILURE BY OBLIGOR TO SO COMPLY WITH SUCH OBLIGATIONS SHALL
PROHIBIT HOLDER FROM EXERCISING ITS RIGHTS AS THE HOLDER OF THE MATURITY
CONVERSION SHARES.


 


9.                                     MISCELLANEOUS.


 


(A)                                 ACTIONS BY OBLIGOR. PRIOR TO THE MATURITY
DATE, ANY RIGHT, OPTION, DISCRETION, OBLIGATION, NOTICE, APPROVAL, CONSENT,
AUTHORIZATION OR OTHER ACTION REQUIRED OR PERMITTED TO BE EXERCISED, PERFORMED,
GIVEN OR TAKEN BY OBLIGOR OR ITS BOARD UNDER THIS NOTE IN ORDER TO ENFORCE
OBLIGOR’S RIGHTS UNDER THIS NOTE SHALL BE EXERCISED, PERFORMED, GIVEN OR TAKEN
ONLY PURSUANT TO A RESOLUTION DULY ADOPTED BY THE BOARD. NOTWITHSTANDING THE
FOREGOING, TIME SHALL BE OF THE ESSENCE WITH REGARD TO EACH AND EVERY TERM,
CONDITION AND OBLIGATION OF THE OBLIGOR UNDER THIS NOTE.


 


(B)                                NO DIVIDENDS. OBLIGOR SHALL NOT PAY ANY
DIVIDEND OR MAKE ANY DISTRIBUTION ON ANY SHARES OF ITS CAPITAL STOCK AT ANY TIME
DURING WHICH ANY INDEBTEDNESS UNDER THIS NOTE (INCLUDING, BUT NOT LIMITED TO,
ALL UNPAID PRINCIPAL AND ALL ACCRUED BUT UNPAID INTEREST) REMAINS UNPAID.


 


(C)                                 ISSUANCE OF COMMON STOCK; RESERVATION OF
SHARES. OBLIGOR REPRESENTS AND WARRANTS TO HOLDER THAT: (I) ALL SHARES OF COMMON
STOCK WHICH MAY BE ISSUED TO THE HOLDER HEREUNDER SHALL, UPON ISSUANCE PURSUANT
TO THE TERMS HEREOF, BE DULY AUTHORIZED, VALIDLY ISSUED, FULLY PAID, AND
NON-ASSESSABLE SHARES OF COMMON STOCK FREE FROM ALL TAXES, LIENS AND CHARGES
WITH RESPECT TO THE ISSUE THEREOF; AND (II) AT ALL TIMES DURING WHICH ANY
INDEBTEDNESS UNDER THIS NOTE (INCLUDING, BUT NOT LIMITED TO, ALL UNPAID
PRINCIPAL AND ALL ACCRUED BUT UNPAID INTEREST) REMAINS UNPAID, OBLIGOR SHALL
HAVE AUTHORIZED, AND SHALL HAVE RESERVED FOR ISSUANCE, A SUFFICIENT NUMBER OF
SHARES OF COMMON STOCK TO ACCOMMODATE HOLDER’S RIGHTS UNDER SECTIONS 2(B) AND 8
HEREOF.


 


(D)                                SPECIFIC PERFORMANCE. OBLIGOR AND HOLDER
ACKNOWLEDGE AND AGREE THAT IN THE EVENT OF ANY BREACH OF THIS NOTE, THE
NON-BREACHING PARTY WOULD BE IRREPARABLY HARMED AND COULD NOT BE MADE WHOLE
SOLELY BY MONETARY DAMAGES. OBLIGOR AND HOLDER HEREBY AGREE THAT IN ADDITION TO
ANY OTHER REMEDY TO WHICH ANY PARTY MAY BE ENTITLED AT LAW OR IN EQUITY, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, OBLIGOR

 

--------------------------------------------------------------------------------


 


AND HOLDER SHALL BE ENTITLED TO OBTAIN AN INJUNCTION OR COMPEL SPECIFIC
PERFORMANCE OF THIS NOTE IN ANY ACTION INSTITUTED IN ANY COURT.


 


(E)                                 INTERPRETATION. THE HEADINGS AND CAPTIONS IN
THIS NOTE ARE FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT CONTROL OR AFFECT
THE MEANING OR CONSTRUCTION OF ANY PROVISIONS HEREOF. WHEN USED IN THIS NOTE,
(I) THE SYMBOL “$” SHALL REFER TO THE LAWFUL CURRENCY OF THE UNITED STATES OF
AMERICA AND (II) THE WORDS “INCLUDING” AND “INCLUDE” SHALL BE DEEMED FOLLOWED BY
THE WORDS “WITHOUT LIMITATION.”


 


(F)                                   NOTICES. ALL NOTICES AND OTHER
COMMUNICATIONS REQUIRED OR PERMITTED TO BE GIVEN HEREUNDER SHALL BE IN WRITING
AND SHALL BE (I) DELIVERED BY HAND, (II) DELIVERED BY A REPUTABLE COMMERCIAL
OVERNIGHT DELIVERY SERVICE, OR (III) TRANSMITTED BY FACSIMILE, IN EACH CASE,
SENT TO THE ADDRESS OR TELECOPIER NUMBER SET FORTH BELOW. SUCH NOTICES SHALL BE
EFFECTIVE: (I) IN THE CASE OF HAND DELIVERIES, WHEN RECEIVED; (II) IN THE CASE
OF AN OVERNIGHT DELIVERY SERVICE, WHEN RECEIVED; AND (III) IN THE CASE OF
FACSIMILE TRANSMISSION, WHEN ELECTRONIC CONFIRMATION OF RECEIPT IS RECEIVED BY
THE SENDER. ANY PARTY MAY CHANGE ITS ADDRESS AND TELECOPY NUMBER BY WRITTEN
NOTICE TO ANOTHER PARTY IN ACCORDANCE WITH THIS PROVISION, PROVIDED THAT SUCH
NOTICE SHALL BE EFFECTIVE ONLY UPON RECEIPT.


 

If to Obligor, to:

 

Riptide Worldwide, Inc.

200 E. Palm Valley Drive

Second Floor

Oviedo, FL 32765

 

If to Holder, to:

 

Matrix Holdings, LLC

1359 Broadway, Suite 600

New York, NY 10018

 


(G)                                GOVERNING LAW; FORUM; SERVICE OF PROCESS.
THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK (WITHOUT GIVING EFFECT TO CONFLICTS OF LAW PRINCIPLES) AS TO
ALL MATTERS, INCLUDING VALIDITY, CONSTRUCTION, EFFECT, PERFORMANCE AND REMEDIES
OF AND UNDER THIS NOTE. VENUE IN ANY AND ALL SUITS, ACTIONS AND PROCEEDINGS
BETWEEN THE PARTIES HERETO AND RELATING TO THE SUBJECT MATTER OF THIS NOTE SHALL
BE IN THE COURTS LOCATED IN THE STATE OF NEW YORK (THE “COURTS”), WHICH SHALL
HAVE EXCLUSIVE JURISDICTION FOR SUCH PURPOSE, AND HOLDER AND OBLIGOR HEREBY
IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS AND IRREVOCABLY
WAIVE THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF ANY SUCH SUIT,
ACTION OR PROCEEDING. SERVICE OF PROCESS MAY BE MADE IN ANY MANNER RECOGNIZED BY
SUCH COURTS. HOLDER AND OBLIGOR EACH HEREBY IRREVOCABLY WAIVES ITS RIGHT TO A
JURY TRIAL ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS NOTE OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

--------------------------------------------------------------------------------


 


(H)                                SEVERABILITY. THE INVALIDITY, ILLEGALITY OR
UNENFORCEABILITY OF ONE OR MORE OF THE CLAUSES OR PROVISIONS OF THIS NOTE IN ANY
JURISDICTION SHALL NOT AFFECT THE VALIDITY, LEGALITY OR ENFORCEABILITY OF THIS
NOTE IN SUCH JURISDICTION OR THE VALIDITY, LEGALITY OR ENFORCEABILITY OF THIS
NOTE, INCLUDING ANY SUCH CLAUSE OR PROVISION, IN ANY OTHER JURISDICTION, IT
BEING INTENDED THAT ALL RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
ENFORCEABLE TO THE FULLEST EXTENT PERMITTED BY LAW.


 


(I)                                    SUCCESSORS; ASSIGNS; THIRD-PARTY
BENEFICIARIES. THE PROVISIONS OF THIS NOTE SHALL BE BINDING UPON THE PARTIES
HERETO AND THEIR RESPECTIVE HEIRS, SUCCESSORS AND PERMITTED ASSIGNS. NEITHER
THIS NOTE NOR THE RIGHTS OR OBLIGATIONS OF OBLIGOR MAY BE ASSIGNED BY OBLIGOR
WITHOUT THE PRIOR WRITTEN CONSENT OF HOLDER. HOLDER MAY ASSIGN ITS RIGHTS OR
OBLIGATIONS HEREUNDER TO ANY AFFILIATE, PROVIDED THAT ANY ASSIGNMENT TO AN
AFFILIATE WHICH IS NOT A WHOLLY OWNED SUBSIDIARY OF THE HOLDER SHALL BE SUBJECT
TO THE PRIOR WRITTEN CONSENT OF OBLIGOR WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD OR DELAYED. ANY ATTEMPTED ASSIGNMENT IN CONTRAVENTION OF THIS NOTE
SHALL BE NULL AND VOID AND OF NO EFFECT. THIS NOTE IS FOR THE SOLE BENEFIT OF
THE PARTIES HERETO AND THEIR RESPECTIVE HEIRS, SUCCESSORS AND PERMITTED ASSIGNS
AND NO PROVISION HEREOF, WHETHER EXPRESS OR IMPLIED, IS INTENDED, OR SHALL BE
CONSTRUED, TO GIVE ANY OTHER PERSON ANY RIGHTS OR REMEDIES, WHETHER LEGAL OR
EQUITABLE, HEREUNDER.


 


(J)                                    AMENDMENTS. THIS NOTE MAY NOT BE AMENDED,
MODIFIED OR SUPPLEMENTED EXCEPT IN A WRITING SIGNED BY OBLIGOR AND HOLDER.


 


(K)                                 WAIVER. ANY WAIVER (WHETHER EXPRESS OR
IMPLIED) OF ANY DEFAULT OR BREACH OF OR BY ANY PARTY TO THIS NOTE SHALL NOT BE
EFFECTIVE UNLESS EVIDENCED BY A WRITING SIGNED BY THE PARTY AGAINST WHICH SUCH
WAIVER IS SOUGHT TO BE ENFORCED. NO SUCH WAIVER FOR ANY PURPOSE SHALL CONSTITUTE
A WAIVER OF ANY OTHER OR SUBSEQUENT DEFAULT OR BREACH, OR FOR ANY OTHER PURPOSE.


 


(L)                                    LEGALITY OF INTEREST. NOTWITHSTANDING ANY
PROVISION HEREIN OR IN ANY DOCUMENT OR INSTRUMENT NOW OR HEREAFTER SECURING THIS
NOTE, THE TOTAL LIABILITY FOR PAYMENTS IN THE NATURE OF INTEREST SHALL NOT
EXCEED THE LIMITS NOW IMPOSED BY APPLICABLE LAW. ANY SUMS COLLECTED BY HOLDER
DEEMED TO BE INTEREST IN EXCESS OF THE LEGAL RATE SHALL, AT THE OPTION OF
HOLDER, (A) BE RETURNED TO OBLIGOR OR (B) TO THE EXTENT PERMITTED BY APPLICABLE
LAW, BE APPLIED BY HOLDER IN PAYMENT OF THE OUTSTANDING PRINCIPAL BALANCE UNDER
THIS NOTE.


 


(M)                              ATTORNEYS’ FEES. IF ANY SUIT OR ACTION IS
INSTITUTED OR ATTORNEYS ARE EMPLOYED TO COLLECT THIS NOTE OR ANY PART HEREOF,
OBLIGOR PROMISES AND AGREES TO PAY ALL COSTS AND EXPENSES OF COLLECTION,
INCLUDING REASONABLE ATTORNEYS’ FEES AND COURT COSTS.

 

--------------------------------------------------------------------------------


 


10.                              DEFINITIONS.


 

As used in this Note, the following terms shall have the following meanings:

 

“Affiliate” has the meaning specified in Rule 12b-2 promulgated under the United
States Securities Exchange Act of 1934, as amended, and the rules and
regulations promulgated thereunder.

 

“Board” means the board of directors of Obligor.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
banks in the City of New York, State of New York, United States of America are
required or authorized to be closed.

 

“Common Stock” means the common stock, par value $0.001 per share, of Obligor or
the shares of common stock of any entity that succeeds to the business of
Obligor, including without limitation, by merger, acquisition or reorganization.

 

“Conversion Notice” has the meaning specified in Section 8(b)(ii).

 

“Court” has the meaning specified in Section 9(g).

 

“Holder” has the meaning specified in the Preamble.

 

“Issue Date” means the date of first issuance of this Note as first set forth
above.

 

“Maturity Conversion” has the meaning specified in Section 8(b)(i).

 

“Maturity Conversion Shares” has the meaning specified in Section 8(b)(i).

 

“Maturity Date” has the meaning specified in Section 1.

 

“Note” has the meaning specified in the Preamble.

 

“Note Conversion Price” means $1.00.

 

“Obligor” has the meaning specified in the Preamble.

 

“Person” means any individual, firm, corporation, proprietary, public or private
company, partnership, limited liability company, public liability company, trust
or other entity, and shall include any successor (by merger or otherwise) of
such entity.

 

“Prime Rate” means the rate per annum reported from time to time in The Wall
Street Journal or, if not so reported, the prime rate charged by one or more
banks in the United States in connection with loans made to customers.

 

“Principal Amount” has the meaning specified in the Preamble.

 

--------------------------------------------------------------------------------


 

“Principal Balance” has the meaning specified in Section 2(a).

 

[SIGNATURE PAGE TO FOLLOW]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Obligor has caused this Convertible Subordinated Note to be
duly executed and delivered as of the date first set forth above.

 

 

 

 

RIPTIDE WORLDWIDE,
INC.                                                                             

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------


 

APPENDIX 1

 

Form of

CONVERSION NOTICE

 

To:   Riptide Worldwide, Inc.

 

The undersigned registered Holder of the attached Convertible Subordinated Note,
dated as of November 21, 2008 (the “Note”), originally executed by Riptide
Worldwide, Inc., a company organized under the laws of the State of Nevada (the
“Obligor”), in favor of Matrix Holdings, LLC (the “Holder”), hereby irrevocably
exercises the option to convert $1,565,000 of the Principal Amount or such
lesser amount, or the Principal Balance, as applicable, under the Note into the
Maturity Conversion Shares in accordance with the terms of the Note, and directs
that the certificates representing such Maturity Conversion Shares issuable and
deliverable upon such conversion be issued and delivered to the registered
Holder hereof unless a different name has been indicated below. Capitalized
terms used in this Conversion Notice and not otherwise defined herein shall have
the respective meanings ascribed to such terms in the Note.

 

Dated:

                                                                                

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature(s)

 

--------------------------------------------------------------------------------